Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Village Super Market, Inc.: We consent to the incorporation by reference in the Registration Statement (No. 2-86320) on Form S-8 of Village Super Market, Inc. of our report dated October 9, 2007, with respect to the consolidated balance sheets of Village Super Market, Inc. and subsidiaries as of July 28, 2007 and July 29, 2006, and the related consolidated statements of operations, shareholders' equity and comprehensive income, and cash flows for each of the years in the three-year period ended July 28, 2007, and the effectiveness of internal control over financial reporting as of July 28, 2007, which report is incorporated by reference in the July 28, 2007 annual report on Form 10-K of Village Super Market, Inc. Our report on the consolidated financial statements refers to the Company’s adoption of the provisions of Statement of Financial Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an Amendment of FASB Statements No. 87, 88, 106 and 132R,” effective at the end of the fiscal year ended July 28, 2007. /s/KPMG LLP Short Hills, New Jersey October 9, 2007
